Citation Nr: 1046182	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-28 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from January 1944 
to July 1946 and from December 1946 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2000, the Board remanded this claim for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

Regarding the issue on appeal, the Board previously remanded the 
claim to obtain additional information.  The Board mandated that 
the Veteran be evaluated under clearly specified conditions and 
the Board directed that specific questions be answered by the VA 
examiner regarding the disorder on appeal.  Review of the file 
reveals that the mandates presented by the Board were not 
adequately followed or addressed.  A remand of this claim is 
necessary to ensure compliance with the prior Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the Board indicated that the Veteran is seeking 
service connection for hypertension as secondary to his service-
connected diabetes mellitus.  (See, December 2005 statement from 
the Veteran).  The Board pointed out in its October 2010 remand 
that a disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected and 
that the United States Court of Appeals for Veterans Claims 
(Court) clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service- connected disorder has 
aggravated a nonservice-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

It was noted that the record confirms a diagnosis of hypertension 
and that the Veteran has been service-connected for diabetes 
mellitus.  The Board noted that while the Veteran was examined by 
VA in August 2005 and an addendum to that examination was issued 
in November 2005, the addendum addressed whether the Veteran's 
hypertension is related to his inservice findings only and did 
not contain a medical opinion as to the relationship, if any, 
between the service-connected diabetes mellitus and the diagnosed 
hypertension.  As such the Board requested that the Veteran be 
examined and that the physician provide an opinion, consistent 
with sound medical judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent or greater 
probability) that the Veteran's hypertension (a) was caused by 
his service-connected diabetes mellitus, or (b) is aggravated by 
service-connected diabetes mellitus.  

The Veteran underwent a VA examination in July 2010.  While the 
examiner offered an opinion as to whether the Veteran's 
hypertension is aggravated by his diabetes mellitus, he did not 
address whether it is caused by the disorder as requested by the 
Board.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Once VA has provided a VA examination, it 
is required to provide an adequate one, regardless of whether it 
was legally obligated to provide an examination in the first 
place.  Id. 

 If a VA examination is inadequate, the Board must remand the 
case.  And as noted, a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Arrange for the July 2010 VA examiner 
to review the file and provide an addendum 
opinion with complete rationale as to 
whether it is at least as likely as not ( a 
50 percent probability or greater) that the 
Veteran's hypertension was caused by his 
service-connected diabetes mellitus.  If 
that examiner is not available, have the 
file reviewed by another VA physician who 
should review the file and offer the 
requested opinion.  
The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.
2.  Then the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
report does not include adequate responses 
to the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2010); See also 
Stegall v. West, 11 Vet. App. 268 (1998).
3.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned the 
Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



